                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LESLIE A. FREEMAN,                             :
     Plaintiff                                 :           No. 1:17-cv-01071
                                               :
       v.                                      :           (Judge Kane)
                                               :           (Magistrate Judge Saporito)
                                               :
NANCY A. BERRYHILL,                            :
    Defendant                                  :

                                           ORDER

       AND NOW, on this 20th day of June 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT, upon independent review of the

applicable law:

              1. Plaintiff’s objection to the Report and Recommendation of Magistrate Judge
                 Saporito as to its conclusion that the Administrative Law Judge (“ALJ”) did
                 not abuse his discretion when he denied Plaintiff’s request for a continuance
                 (Doc. Nos. 11, 12) is OVERRULED;

              2. Plaintiff’s objection to the Report and Recommendation as to its conclusion
                 that the ALJ did not err in his assignment of weight to the medical opinions of
                 her treating physicians (Doc. Nos. 11, 12) is SUSTAINED;

              3. The Court ADOPTS the Report and Recommendation (Doc. No. 10) as to its
                 conclusion that the ALJ did not abuse his discretion when he denied Plaintiff’s
                 request for a continuance;

              4. The Court DECLINES TO ADOPT the Report and Recommendation (Doc.
                 No. 10) in all other respects;

              5. The above-captioned case is REMANDED for further consideration of the
                 evidence by the Acting Commissioner of Social Security (“Acting
                 Commissioner”) consistent with the Memorandum issued concurrently with
                 this Order; and
6. The Clerk is directed to enter judgment in favor of Plaintiff and against the
   Acting Commissioner and to CLOSE the above-captioned action.

                                             s/ Yvette Kane
                                             Yvette Kane, District Judge
                                             United States District Court
                                             Middle District of Pennsylvania




                                 2
